[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JULY 25, 2007
                             No. 07-11152                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 06-00127-CR-3-MCR

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                  versus

BRIGIDO GUZMAN-VARGAS,

                                                   Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (July 25, 2007)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Brigido Guzman-Vargas (“Guzman”)
in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Guzman’s conviction and

sentence is AFFIRMED.




                                           2